 
Exhibit 10.2
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF
COUNSEL OR OTHER EVIDENCE OF ASSURANCE REASONABLY SATISFACTORY TO THE ISSUER
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
WARRANT TO PURCHASE
 
SHARES OF COMMON STOCK
 
OF
 
AMERICAN APPAREL, INC.
 
Expires February 18, 2018
 
No.:  W-A-11-4
Number of Shares:  337,733
Date of Issuance:  July 12, 2011
 



FOR VALUE RECEIVED, the undersigned, American Apparel, Inc., a Delaware
corporation (together with its successors and assigns, the “Issuer”), hereby
certifies that Lion/Hollywood L.L.C. or its registered assigns is entitled to
subscribe for and purchase, during the Term (as hereinafter defined), in whole
or in part, up to Three Hundred Thirty-Seven Thousand Seven Hundred Thirty-Three
(337,733) shares (subject to adjustment as hereinafter provided) of duly
authorized, validly issued, fully paid and non-assessable Common Stock of the
Issuer, at an exercise price per share equal to the Warrant Price then in
effect, subject, however, to the provisions and upon the terms and conditions
hereinafter set forth.  Capitalized terms used in this Warrant and not otherwise
defined herein shall have the respective meanings specified in Section 11
hereof.
 
1.           Term.  The term of this Warrant shall commence on the Original
Issue Date and shall expire at 11:59 p.m., New York City time, on February 18,
2018 (such period being the “Term”).
 
2.           Method of Exercise; Payment; Issuance of New Warrant; Transfer and
Exchange.
 
(a)          Time of Exercise.  The purchase rights represented by this Warrant
may be exercised in whole at any time or in part during the Term.
 
(b)          Method of Exercise.  The Holder hereof may exercise this Warrant,
in whole or in part, by the surrender of this Warrant (with the exercise form
attached hereto duly executed) at the principal office of the Issuer, and by the
payment to the Issuer of an amount of consideration therefor equal to the
Warrant Price in effect on the date of such exercise multiplied by the
 

 
 

--------------------------------------------------------------------------------

 

number of shares of Warrant Stock with respect to which this Warrant is then
being exercised, payable at such Holder’s election (i) by certified or official
bank check or by wire transfer to an account designated by the Issuer, (ii) by
“cashless exercise” in accordance with the provisions of subsection (c) of this
Section 2, or (iii) by a combination of the foregoing methods of payment
selected by the Holder of this Warrant.
 
(c)          Cashless Exercise.  Notwithstanding any provisions herein to the
contrary, if the Per Share Market Value of one share of Common Stock on the date
of exercise is greater than the Warrant Price (at the date of calculation as set
forth below), in lieu of exercising this Warrant by payment of cash, the Holder
may exercise all or a portion of this Warrant by a cashless exercise and shall
receive the number of shares of Common Stock equal to an amount (as determined
below) by surrender of this Warrant at the principal office of the Issuer
together with the properly endorsed exercise form (in the form attached hereto)
in which event the Issuer shall issue to the Holder a number of shares of Common
Stock computed using the following formula:
 

 
X  = Y
–
(A)(Y)
       
B
 



Where
X   =  
the number of shares of Common Stock to be issued to the Holder pursuant to the
exercise of this Warrant by cashless exercise.
       
Y   =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised by cashless
exercise, the portion of the Warrant being so exercised.
       
A   =
the Warrant Price.
       
B   =
the Per Share Market Value on (i) the Trading Day immediately prior to the date
of exercise in the event that such exercise occurs prior to the close of trading
on such date of exercise or (ii) on the date of exercise in the event that such
exercise occurs after the close of trading on such date of exercise.

 
(d)          Issuance of Stock Certificates.  In the event of any exercise of
this Warrant in accordance with and subject to the terms and conditions hereof,
certificates for the shares of Warrant Stock so purchased shall be dated the
date of such exercise and delivered to the Holder hereof within a reasonable
time, not exceeding three (3) Trading Days after such exercise (the “Delivery
Date”) or, at the request of the Holder (provided that the Warrant Stock is then
freely tradeable under Rule 144 under the Securities Act), issued and delivered
to the Depository Trust Company (“DTC”) account of the Holder or its designee on
the Holder’s behalf via the Deposit Withdrawal Agent Commission System (“DWAC”)
within a reasonable time, not exceeding three (3) Trading Days after such
exercise, and the Holder hereof shall be deemed for all purposes to be the
holder of the shares of Warrant Stock so purchased as of the date of such
exercise.  Notwithstanding the foregoing to the contrary, the Issuer or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on a holder’s behalf via DWAC if the Issuer and its transfer agent are
participating in DTC through the DWAC system.  The Holder shall deliver this
original Warrant, or an indemnification undertaking with respect to such
 

 
2

--------------------------------------------------------------------------------

 

Warrant in the case of its loss, theft or destruction, at such time that this
Warrant is fully exercised.  With respect to partial exercises of this Warrant,
the Issuer shall keep written records of the number of shares of Warrant Stock
exercised as of each date of exercise.
 
(e)          Transferability of Warrant.  Subject to Section 2(g) hereof, this
Warrant (together with all rights and obligations hereunder) may be transferred
by a Holder, in whole or in part, without the consent of the Issuer.  If
transferred pursuant to this paragraph, this Warrant may be transferred on the
books of the Issuer by the Holder hereof in person or by duly authorized
attorney, and new Warrant(s) shall be made and delivered by the Issuer to
reflect such transfer, upon surrender of this Warrant at the principal office of
the Issuer, properly endorsed (by the Holder executing an assignment in the form
attached hereto) and upon payment of any necessary transfer tax imposed upon
such transfer.  This Warrant is exchangeable at the principal office of the
Issuer for Warrants to purchase the same aggregate number of shares of Warrant
Stock, each new Warrant to represent the right to purchase such number of shares
of Warrant Stock as the Holder hereof shall designate at the time of such
exchange.  All new Warrants issued on transfers or exchanges (i) shall be dated
the Original Issue Date, (ii) shall be identical to this Warrant except as to
the number of shares of Warrant Stock issuable pursuant thereto and (iii) shall
be delivered to the Holder within a reasonable time, not exceeding three (3)
Trading Days after written notice to the Issuer of such Holder’s request for
such transfer or exchange.  All expenses (other than transfer taxes) and charges
related to the preparation, execution and delivery of any new Warrants by the
Issuer pursuant to this Section 2(e) shall be paid by the Issuer.
 
(f)           Continuing Rights of Holder.  The Issuer will, at the time of or
at any time after each exercise of this Warrant, upon the request of the Holder
hereof, acknowledge in writing the extent, if any, of its continuing obligation
to afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.
 
(g)          Compliance with Securities Laws.
 
(i)           The Holder of this Warrant, by acceptance hereof, acknowledges
that this Warrant and the shares of Warrant Stock to be issued upon exercise
hereof are being acquired solely for the Holder’s own account and not as a
nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any shares of Warrant Stock
to be issued upon exercise hereof except pursuant to an effective registration
statement, or an exemption from registration, under the Securities Act and any
applicable state securities laws.
 
(ii)           Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form:
 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
 

 
3

--------------------------------------------------------------------------------

 

TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN
OPINION OF COUNSEL OR OTHER EVIDENCE OF ASSURANCE REASONABLY SATISFACTORY TO THE
ISSUER THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
(iii)          The Issuer agrees to reissue this Warrant or certificates
representing any of the Warrant Stock, without the legend set forth above if at
such time, prior to making any transfer of any such securities, the Holder shall
give written notice to the Issuer describing the manner and terms of such
transfer.  Such proposed transfer will not be effected until:  (a) either (i)
the Issuer has received an opinion of counsel reasonably satisfactory to the
Issuer, to the effect that the registration of such securities under the
Securities Act is not required in connection with such proposed transfer, (ii) a
registration statement under the Securities Act covering such proposed
disposition has been filed by the Issuer with the Securities and Exchange
Commission and has become effective under the Securities Act and the Holder has
represented that the Warrant Stock has been or will be sold, (iii) the Issuer
has received other evidence reasonably satisfactory to the Issuer that such
registration and qualification under the Securities Act and applicable state
securities laws are not required, or (iv) the Holder provides the Issuer with
reasonable assurances acceptable to the Issuer that such security can be sold
pursuant to Rule 144 under the Securities Act; and (b) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that registration or qualification under the securities or “blue sky”
laws of any state is not required in connection with such proposed disposition,
or (ii) compliance with applicable state securities or “blue sky” laws has been
effected or a valid exemption exists with respect thereto.  The Issuer will
respond to any such notice from a Holder within three (3) Trading Days.  In the
case of any proposed transfer under this Section 2(g), the Issuer will use
reasonable efforts, at the Holder’s expense, to comply with any such applicable
state securities or “blue sky” laws, but shall in no event be required, (x) to
qualify to do business in any state where it is not then qualified, or (y) to
take any action that would subject it to tax or to the general service of
process in any state where it is not then subject.  The restrictions on transfer
contained in this Section 2(g) shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Warrant.  Whenever a certificate representing the Warrant Stock is
required to be issued to the Holder without a legend, in lieu of delivering
physical certificates representing the Warrant Stock, the Issuer shall use its
reasonable best efforts to cause its transfer agent to electronically transmit
the Warrant Stock to the Holder by crediting the account of the Holder’s prime
broker with DTC through its DWAC system (to the extent not inconsistent with any
provisions of this Warrant).  Notwithstanding the foregoing to the contrary, the
Issuer or its transfer agent shall only be obligated to issue and deliver the
shares to the DTC on a holder’s behalf via DWAC if such exercise is in
connection with a sale and the Issuer and its transfer agent are participating
in DTC through the DWAC system.
 

 
4

--------------------------------------------------------------------------------

 

(h)          No Rights as Stockholder.  A Warrant does not entitle the Holder
thereof to any of the rights of a stockholder of the Issuer, including, without
limitation, the right to receive dividends or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as stockholders in
respect of the meetings of stockholders or the election of directors of the
Issuer or any other matter.
 
(i)           Warrant PIK Payment.  Upon exercise of this Warrant after the
Realization Date (as defined in the Credit Agreement), to the extent the Issuer
does not have sufficient authorized and unissued shares of Common Stock (after
taking into account then currently reserved shares) to legally issue the shares
of Common Stock to which the Holder is entitled upon such exercise, in lieu of
issuing shares of Common Stock upon such exercise that are not then currently
reserved, the Issuer shall pay on the date of exercise of this Warrant to
Lion/Hollywood L.L.C. a Warrant PIK Payment (as defined in the Credit Agreement)
equal to (x) the number of shares of Common Stock issuable upon the exercise of
this Warrant that are not authorized to be legally issued, multiplied by (y) at
the Issuer’s option, either (A) the Per Share Market Value on the last Trading
Day immediately preceding the applicable exercise date or (B) the difference
between the Per Share Market Value on the last Trading Day immediately preceding
the applicable exercise date and the then applicable Warrant Price; provided
that, in the case of this clause (B), Lion/Hollywood L.L.C. shall not be
required to pay the Warrant Price upon such exercise (and any such payment
already made shall be returned to Lion/Hollywood L.L.C.); provided, further,
that the Issuer may elect, at its option, to instead pay such Warrant PIK
Payment to Lion/Hollywood L.L.C., to the extent that Lion/Hollywood L.L.C. is
the then Holder of this Warrant, or otherwise to the applicable Holder, on the
date of the exercise of this Warrant in immediately available funds in cash.
 
3.           Stock Fully Paid; Reservation and Listing of Shares; Covenants.
 
(a)          Stock Fully Paid.  The Issuer represents, warrants, covenants and
agrees that all shares of Warrant Stock which may be issued upon the exercise of
this Warrant or otherwise hereunder will, when issued in accordance with the
terms of this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges (other than liens or
charges created by the Holder and any income taxes attributable to the issuance
and delivery of Common Stock upon exercise of this Warrant).  The Issuer agrees
that the shares of Warrant Stock so issued will be deemed to have been issued to
the Holder as of the close of business on the date on which this Warrant and
payment of the Warrant Price are delivered to the Issuer in accordance with the
terms of this Warrant, notwithstanding that the stock transfer books of the
Issuer may then be closed or certificates representing such shares of Warrant
Stock may not be actually delivered on such date.  The Issuer further covenants
and agrees that during the period within which this Warrant may be exercised,
the Issuer will at all times have authorized and reserved for the purpose of
issuance upon exercise of this Warrant a number of shares of Common Stock equal
to at least the aggregate number of shares of Common Stock necessary to provide
for the exercise of this Warrant, as such necessary number of shares of Common
Stock may be adjusted from time to time pursuant to Section 4 hereof; provided,
however, that this sentence does not apply to the extent the Issuer does not
have sufficient authorized and unissued shares of Common Stock to reserve the
shares of Common Stock issuable upon exercise of this Warrant, unless and until
the Issuer does have such sufficient authorized and unissued shares of Common
Stock.
 

 
5

--------------------------------------------------------------------------------

 

(b)          Reservation.  If any shares of Common Stock required to be reserved
for issuance upon exercise of this Warrant or as otherwise provided hereunder
require registration or qualification with any governmental authority under any
federal or state law before such shares may be so issued, the Issuer will in
good faith use its best efforts as expeditiously as possible at its expense to
cause such shares to be duly registered or qualified.  If the Issuer shall list
or cause to have quoted any shares of Common Stock on any securities exchange or
market it will, at its expense, list or cause to have quoted thereon, maintain
and increase when necessary such listing or quotation, of, all shares of Warrant
Stock from time to time issued upon exercise of this Warrant or as otherwise
provided hereunder, and, to the extent permissible under the applicable
securities exchange rules, all unissued shares of Warrant Stock which are at any
time issuable hereunder, so long as any shares of Common Stock shall be so
listed or quoted.  The Issuer will also so list or cause to have quoted on each
securities exchange or market, and will maintain such listing or quotation of,
any other securities which the Holder of this Warrant shall be entitled to
receive upon the exercise of this Warrant if at the time any securities of the
same class shall be listed or quoted on such securities exchange or market by
the Issuer.
 
(c)          Covenants.
 
(i)           The Issuer shall not by any action including, without limitation,
amending the certificate of incorporation or the by-laws of the Issuer, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such actions as may be necessary or appropriate to protect
the rights of the Holder hereof against dilution (to the extent specifically
provided herein) or impairment.  Without limiting the generality of the
foregoing, the Issuer will (A) not permit the par value, if any, of its Common
Stock to exceed the then effective Warrant Price, (B) not amend or modify any
provision of the certificate of incorporation or by-laws of the Issuer in any
manner that would adversely affect the rights of the Holders of the Warrants,
(C) take all such action as may be reasonably necessary in order that the Issuer
may validly and legally issue fully paid and nonassessable shares of Common
Stock, free and clear of any liens, claims, encumbrances and restrictions (other
than as provided herein) upon the exercise of this Warrant, and (D) use its best
efforts to obtain all such authorizations, exemptions or consents from its
stockholders and any public regulatory body having jurisdiction thereof as may
be reasonably necessary to enable the Issuer to perform its obligations under
this Warrant.
 
(ii)           The Issuer covenants that it will use commercially reasonable
efforts to timely file all reports and other documents required to be filed by
it under the Exchange Act other than Form 8-K reports (or, if the Issuer is not
subject to such reporting requirements, it will, upon the request of any Holder,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will use commercially reasonable
efforts to take such further action as any Holder may reasonably request, in
each case to the extent required from time to time to enable such holder to sell
the Warrants without registration under the Securities Act within the limitation
of the exemptions provided by (A) Rule 144 under the Securities
 

 
6

--------------------------------------------------------------------------------

 

Act, as such rules may be amended from time to time, or (B) any successor rule
or regulation hereafter adopted by the U.S.  Securities and Exchange
Commission.  Upon the written request of any Holder, the Issuer will deliver to
such Holder a written statement as to whether it has complied with such
requirements.
 
(d)          Loss, Theft, Destruction of Warrants.  Upon receipt of evidence
satisfactory to the Issuer of the ownership of and the loss, theft, destruction
or mutilation of any Warrant and, in the case of any such loss, theft or
destruction, upon receipt of indemnity or security reasonably satisfactory to
the Issuer or, in the case of any such mutilation, upon surrender and
cancellation of such Warrant, the Issuer will make and deliver, in lieu of such
lost, stolen, destroyed or mutilated Warrant, a new Warrant of like tenor and
representing the right to purchase the same number of shares of Common Stock.
 
4.           Adjustment of Warrant Price and Number of Shares Issuable Upon
Exercise.  The Warrant Price and the Warrant Share Number shall be subject to
adjustment from time to time as set forth in this Section 4.  The Issuer shall
give the Holder notice of any event described below which requires an adjustment
pursuant to this Section 4 in accordance with the notice provisions set forth in
Section 5.
 
(a)          Recapitalization, Reorganization, Reclassification, Consolidation,
Merger or Sale.  In case the Issuer after the Original Issue Date shall do any
of the following (each, a “Triggering Event”):  (i) consolidate or merge with or
into any other Person and the Issuer shall not be the continuing or surviving
corporation of such consolidation or merger, or (ii) permit any other Person to
consolidate with or merge into the Issuer and the Issuer shall be the continuing
or surviving Person but, in connection with such consolidation or merger, any
Capital Stock of the Issuer shall be changed into or exchanged for securities of
any other Person or cash or any other property, or (iii) effect a share exchange
or similar transaction with any other Person, or (iv) transfer all or
substantially all of its properties or assets to any other Person, or (v) effect
a capital reorganization or reclassification of its Capital Stock (other than
any transaction covered by Section 4(b) hereof), then, and as a condition to
each such Triggering Event, proper and adequate provision shall be made so that,
upon the basis and the terms and in the manner provided in this Warrant, the
Holder of this Warrant shall be entitled upon the exercise hereof at any time
after the consummation of such Triggering Event, to the extent this Warrant is
not exercised in full prior to such Triggering Event, to receive at the Warrant
Price in effect at the time immediately prior to the consummation of such
Triggering Event in lieu of the Common Stock issuable upon such exercise of this
Warrant prior to such Triggering Event, the number or amount of the securities,
cash and property to which such Holder would have been entitled upon the
consummation of such Triggering Event if such Holder had exercised the rights
represented by this Warrant immediately prior thereto (including the right of a
shareholder to elect the type of consideration it will receive upon a Triggering
Event), subject to adjustments (subsequent to such corporate action) as nearly
equivalent as possible to the adjustments provided for elsewhere in this
Section 4.  In determining the kind and amount of cash, securities or other
property receivable upon exercise of this Warrant following the consummation of
such Triggering Event, if the holders of Common Stock have the right to elect
the kind or amount of consideration receivable upon consummation of such
Triggering Event, then the Holder shall have the right to make a similar
election upon exercise of this Warrant with respect to the kind and amount of
 

 
7

--------------------------------------------------------------------------------

 

cash, securities and/or other property which the Holder will receive upon
exercise of this Warrant.
 
(b)          Stock Dividends, Subdivisions and Combinations.  If at any time the
Issuer shall:
 
(i)           make or issue, or set a record date for the holders of the Common
Stock for the purpose of entitling them to receive, a dividend payable in, or
other distribution of, shares of Common Stock,
 
(ii)           subdivide or reclassify its outstanding shares of Common Stock
into a larger number of shares of Common Stock, or
 
(iii)          combine or reclassify its outstanding shares of Common Stock into
a smaller number of shares of Common Stock,
 
then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of the record date for such
dividend or distribution or the effective date of such subdivision, combination
or reclassification shall be adjusted to equal the number of shares of Common
Stock which a record holder of the same number of shares of Common Stock for
which this Warrant is exercisable immediately prior to such record date or
effective date would own or be entitled to receive after such date, and (2) the
Warrant Price then in effect shall be adjusted to equal (A) the Warrant Price in
effect immediately prior to such record date or effective date multiplied by the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the adjustment divided by (B) the new number of shares of
Common Stock for which this Warrant is exercisable immediately after such
adjustment as determined in accordance with this Section 4(b).
 
(c)          Certain Other Distributions.  If at any time the Issuer shall make
or issue, or set a record date for the holders of the Common Stock for the
purpose of entitling them to receive, any dividend or other distribution of:
 
(i)           cash (other than a regular cash dividend payable out of surplus or
net profits legally available for the payment of dividends under the laws of the
jurisdiction of incorporation of the Issuer on a quarterly, semi-annual or
annual basis pursuant to a publicly announced dividend policy),
 
(ii)           any evidences of indebtedness of the Issuer or any of its
Subsidiaries, or any shares of Capital Stock of any Person or any other
securities or property of any nature whatsoever of any Person (other than cash,
Common Stock Equivalents or Additional Shares of Common Stock), or
 
(iii)           any warrants or other rights to subscribe for or purchase any
evidences of indebtedness of the Issuer or any of its Subsidiaries, any shares
of Capital Stock of any Person or any other securities or property of any nature
whatsoever of any Person (other than cash, Common Stock Equivalents or
Additional Shares of Common Stock),
 
then (1) the number of shares of Common Stock for which this Warrant is
exercisable shall be adjusted to equal the product of the number of shares of
Common Stock for which this Warrant
 

 
8

--------------------------------------------------------------------------------

 

is exercisable immediately prior to such adjustment multiplied by a fraction
(A) the numerator of which shall be the Per Share Market Value of Common Stock
at the date of taking such record and (B) the denominator of which shall be such
Per Share Market Value minus the amount allocable to one share of Common Stock
of any such cash so distributable and of the Fair Market Value of any and all
such evidences of indebtedness, shares of stock, other securities or property or
warrants or other subscription or purchase rights so distributable, and (2) the
Warrant Price then in effect shall be adjusted to equal (A) the Warrant Price
then in effect multiplied by the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to the adjustment divided by (B) the
new number of shares of Common Stock for which this Warrant is exercisable
immediately after such adjustment.  A reclassification of the Common Stock
(other than a change in par value, or from par value to no par value or from no
par value to par value) into shares of Common Stock and shares of any other
class of stock shall be deemed a distribution by the Issuer to the holders of
its Common Stock of such shares of such other class of stock within the meaning
of this Section 4(c) and, if the outstanding shares of Common Stock shall be
changed into a larger or smaller number of shares of Common Stock as a part of
such reclassification, such change shall be deemed a subdivision, combination or
reclassification, as the case may be, of the outstanding shares of Common Stock
within the meaning of Section 4(b).
 
(d)          Issuance of Additional Shares of Common Stock.
 
(i)           In the event the Issuer shall at any time following the Original
Issue Date sell or issue any Additional Shares of Common Stock (otherwise than
as provided in the foregoing subsections (a) through (c) of this Section 4)
without consideration or at a price per share that is lower than the Per Share
Market Value on the last Trading Day immediately preceding the earlier of the
date of announcement of such sale or issuance and the date on which the price
for such sale or issuance is agreed or fixed, then the number of shares of
Common Stock for which this Warrant is exercisable immediately after such sale
or issuance shall be adjusted to equal the number determined by multiplying the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such sale or issuance by a fraction, (i) the numerator of
which shall be the number of shares of Common Stock outstanding immediately
after such sale or issuance and (ii) the denominator of which shall be (x) the
number of shares of Common Stock which the aggregate consideration received for
such sale or issuance would purchase at such Per Share Market Value plus (y) the
number of shares of Common Stock outstanding immediately prior to such sale or
issuance.  In such event, the Warrant Price shall be adjusted to that price
determined by multiplying the Warrant Price then in effect by a fraction, the
numerator of which is the number of shares of Common Stock issuable upon the
exercise of this Warrant before such adjustment, and the denominator of which is
the new number of shares of Common Stock issuable upon exercise of this Warrant
determined in accordance with the immediately preceding sentence.
 
(ii)           No adjustment of the number of shares of Common Stock for which
this Warrant shall be exercisable shall be made under paragraph (i) of this
Section 4(d) upon the issuance of any Additional Shares of Common Stock which
are issued pursuant to the exercise of any Common Stock Equivalents, if any such
adjustment shall previously have been made upon the issuance of such Common
Stock Equivalents (or upon the issuance of any warrant or other rights therefor)
pursuant to Section 4(e).
 

 
9

--------------------------------------------------------------------------------

 

(e)           Issuance of Common Stock Equivalents.  If at any time the Issuer
shall take a record of the holders of its Common Stock for the purpose of
entitling them to receive a distribution of, or shall in any manner (whether
directly or by assumption in a merger in which the Issuer is the surviving
corporation) issue or sell, any Common Stock Equivalents, whether or not the
rights to exchange or convert thereunder are immediately exercisable, and the
price per share for which the Common Stock is issuable upon such conversion or
exchange shall be less than the Per Share Market Value on the last Trading Day
immediately preceding the earliest of such record date, the date of announcement
of such sale or issuance and the date on which the price for such sale or
issuance is agreed or fixed, or if, after any such issuance of Common Stock
Equivalents, the price per share for which Additional Shares of Common Stock may
be issuable thereafter is amended or adjusted, and such price as so amended or
adjusted shall be less than the Per Share Market Value on the last Trading Day
immediately preceding the date of such amendment or adjustment, then the Warrant
Price then in effect shall be adjusted as provided in Section 4(d).  For
purposes of the adjustment provided for in Section 4(d), the shares of Common
Stock issuable upon the conversion or exchange of any such Common Stock
Equivalent purchase shall be deemed to be issued and outstanding as of the date
of such sale and issuance of such Common Stock Equivalent.  No further
adjustments of the number of shares of Common Stock for which this Warrant is
exercisable and the Warrant Price then in effect shall be made upon the actual
issue of such Common Stock upon conversion or exchange of such Common Stock
Equivalents.
 
(f)           Superseding Adjustment.  If, at any time after any adjustment of
the number of shares of Common Stock for which this Warrant is exercisable and
the Warrant Price then in effect shall have been made pursuant to Section 4(e)
as the result of any sale or issuance of Common Stock Equivalents, and (i) such
Common Stock Equivalents, or the right of conversion or exchange in such Common
Stock Equivalents, shall expire, and all or a portion of such or the right of
conversion or exchange with respect to all or a portion of such Common Stock
Equivalents, as the case may be, shall not have been exercised, or (ii) the
consideration per share for which shares of Common Stock are issuable pursuant
to such Common Stock Equivalents changes, then such previous adjustment shall be
rescinded and annulled and the Additional Shares of Common Stock which were
deemed to have been issued by virtue of the computation made in connection with
the adjustment so rescinded and annulled shall no longer be deemed to have been
issued by virtue of such computation.  Upon the occurrence of an event set forth
in this Section 4(f), there shall be a recomputation made of the effect of such
Common Stock Equivalents on the basis of:  (i) treating the number of Additional
Shares of Common Stock theretofore actually issued or issuable pursuant to the
previous exercise of Common Stock Equivalents or any such right of conversion or
exchange, as having been issued on the date or dates of any such exercise and
for the consideration actually received and receivable therefor, and (ii)
treating any such Common Stock Equivalents which then remain outstanding as
having been granted or issued immediately after the time of such change of the
consideration per share for which Additional Shares of Common Stock are issuable
under such Common Stock Equivalents; whereupon a new adjustment of the number of
shares of Common Stock for which this Warrant is exercisable and the Warrant
Price then in effect shall be made, which new adjustment shall supersede the
previous adjustment so rescinded and annulled.
 
(g)          Other Provisions applicable to Adjustments under this Section.  The
following provisions shall be applicable to the making of adjustments of the
number of shares of Common
 

 
10

--------------------------------------------------------------------------------

 

Stock for which this Warrant is exercisable and the Warrant Price then in effect
provided for in this Section 4:
 
(i)           Computation of Consideration.  To the extent that any Additional
Shares of Common Stock or any Common Stock Equivalents (or any warrants or other
rights therefor) shall be issued for cash consideration, the consideration
received by the Issuer therefor shall be the amount of the cash received by the
Issuer therefor, or, if such Additional Shares of Common Stock or Common Stock
Equivalents are offered by the Issuer for subscription, the subscription price,
or, if such Additional Shares of Common Stock or Common Stock Equivalents are
sold to underwriters or dealers for public offering without a subscription
offering, the initial public offering price (in any such case subtracting any
amounts paid or receivable for accrued interest or accrued dividends and without
taking into account any compensation, discounts or expenses paid or incurred by
the Issuer for and in the underwriting of, or otherwise in connection with, the
issuance thereof).  In connection with any merger or consolidation in which the
Issuer is the surviving corporation (other than any consolidation or merger in
which the previously outstanding shares of Common Stock of the Issuer shall be
changed to or exchanged for the stock or other securities of another
corporation), the amount of consideration received by the Issuer in respect of
its issuance of any Additional Shares of Common Stock or Common Stock
Equivalents in such merger or consolidation shall be deemed to be the Fair
Market Value of such portion of the assets and business of the nonsurviving
corporation as the Board may determine to be attributable to such Additional
Shares of Common Stock or Common Stock Equivalents, as the case may be.  The
consideration for any Additional Shares of Common Stock issuable pursuant to any
warrants or other rights to subscribe for or purchase the same shall be the
consideration received by the Issuer for issuing such warrants or other rights
plus the additional consideration payable to the Issuer upon exercise of such
warrants or other rights.  The consideration for any Additional Shares of Common
Stock issuable pursuant to the terms of any Common Stock Equivalents shall be
the consideration received by the Issuer for issuing warrants or other rights to
subscribe for or purchase such Common Stock Equivalents, plus the consideration
paid or payable to the Issuer in respect of the subscription for or purchase of
such Common Stock Equivalents, plus the additional consideration, if any,
payable to the Issuer upon the exercise of the right of conversion or exchange
in such Common Stock Equivalents.  In the event any consideration received by
the Issuer for any securities consists of property other than cash or securities
acquired in exchange therefor, the value thereof at the time of issuance or as
otherwise applicable shall be equal to the Fair Market Value of such property or
such securities.  In the event Common Stock is issued with other shares or
securities or other assets of the Issuer for consideration which covers both,
the consideration computed as provided in this Section 4(g)(i) shall be
allocated among such securities and assets as determined in good faith by the
Board.
 
(ii)           Timing of Adjustments.  The adjustments required by this
Section 4 shall be made whenever and as often as any specified event requiring
an adjustment shall occur, except that any adjustment of the number of shares of
Common Stock for which this Warrant is exercisable that would otherwise be
required may be postponed (except in the case of a subdivision, combination or
reclassification of shares of the Common Stock, as provided for in Section 4(b))
up to but not beyond the date of exercise if such
 

 
11

--------------------------------------------------------------------------------

 

adjustment either by itself or with other adjustments not previously made adds
or subtracts less than one-half percent (0.5%) of the shares of Common Stock for
which this Warrant is exercisable immediately prior to the making of such
adjustment; provided, however, that the Issuer upon request shall deliver to the
Holder a due bill or other appropriate instrument evidencing the Holder’s right
to receive such additional shares, upon the occurrence of the event requiring
such adjustment.  Any adjustment representing a change of less than such minimum
amount (except as aforesaid) which is postponed shall be carried forward and
made as soon as such adjustment, together with other adjustments required by
this Section 4 and not previously made, would result in a minimum adjustment or
on the date of exercise.  For the purpose of any adjustment, any specified event
shall be deemed to have occurred at the close of business on the date of its
occurrence.
 
(iii)          Fractional Interests.  In computing adjustments under this
Section 4, fractional interests in Common Stock shall be taken into account to
the nearest one one-hundredth (1/100th) of a share and calculations of dollar
amounts shall be made to the nearest one-tenth (1/10th) of a cent.
 
(iv)          When Adjustment Not Required.  If the Issuer shall take a record
of the holders of its Common Stock for the purpose of entitling them to receive
a dividend or distribution or subscription or purchase rights and shall,
thereafter and before the distribution to stockholders thereof, legally abandon
its plan to pay or deliver such dividend, distribution, subscription or purchase
rights, then thereafter no adjustment shall be required by reason of the taking
of such record and any such adjustment previously made in respect thereof shall
be rescinded and annulled.
 
(v)           Adjustment for Unspecified Actions.  If the Issuer takes any
action affecting the Common Stock, other than actions described in this
Section 4, which in the opinion of the Board would materially and adversely
affect the exercise rights of the Holder, the Warrant Price and/or the number of
shares of Common Stock received upon exercise of the Warrant shall be adjusted
for the Holder’s benefit, to the extent permitted by law, in such manner, and at
such time, as the Board after consultation with the Holder shall reasonably
determine to be equitable in the circumstances.
 
(vi)          Proceedings Prior to Any Action Requiring Adjustment.  As a
condition precedent to the taking of any action which would require an
adjustment pursuant to this Section 4, the Issuer shall take any action which is
necessary, including obtaining regulatory, NYSE Amex (or any other applicable
securities exchange or market) or stockholder approvals or exemptions, in order
that the Issuer may thereafter validly and legally issue as fully paid and
nonassessable all shares of Common Stock that the Holder is entitled to receive
upon exercise of this Warrant pursuant to this Section 4, it being understood
that the Issuer shall not be required to seek the consent of any Holder prior to
the taking of any action which would require an adjustment pursuant to this
Section 4.
 
(vii)         Adjustment Rules.  Any adjustments pursuant to this Section 4
shall be made successively whenever an event referred to herein shall occur.  If
an adjustment in
 

 
12

--------------------------------------------------------------------------------

 

Warrant Price made hereunder would reduce the Warrant Price to an amount below
par value of the Common Stock, then such adjustment in Warrant Price made
hereunder shall reduce the Warrant Price to the par value of the Common Stock.
 
(viii)        Adjustments Pursuant to Credit Agreement.  In the event of an
Equity Sale, Convertible Sale or Debt Exchange (as such terms are defined in the
Credit Agreement) to which the adjustments in Section 5.14(b) or Section 5.16(a)
of the Credit Agreement apply, no adjustments shall be required pursuant to this
Section 4 for such Equity Sale, Convertible Sale or Debt Exchange, and the only
adjustments required shall be those required by Section 5.14(b) and Section
5.16(a) of the Credit Agreement.
 
(h)           Form of Warrant after Adjustments.  The form of this Warrant need
not be changed because of any adjustments in the Warrant Price or the number and
kind of Securities purchasable upon the exercise of this Warrant.
 
(i)           Escrow of Warrant Stock.  If after any property becomes
distributable pursuant to this Section 4 by reason of the taking of any record
of the holders of Common Stock, but prior to the occurrence of the event for
which such record is taken, and the Holder exercises this Warrant, any shares of
Common Stock issuable upon exercise by reason of such adjustment shall be deemed
the last shares of Common Stock for which this Warrant is exercised
(notwithstanding any other provision to the contrary herein) and such shares or
other property shall be held in escrow for the Holder by the Issuer to be issued
to the Holder upon and to the extent that the event actually takes place, upon
payment of the current Warrant Price.  Notwithstanding any other provision to
the contrary herein, if the event for which such record was taken fails to occur
or is rescinded, then such escrowed shares shall be cancelled by the Issuer and
escrowed property returned.
 
5.           Notice of Adjustments.  Whenever the Warrant Price or Warrant Share
Number shall be adjusted pursuant to Section 4 hereof (for purposes of this
Section 5, each an “adjustment”), the Issuer shall cause its Chief Financial
Officer to prepare and execute a certificate setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated (including a description of the
basis on which the Board made any determination hereunder), and the Warrant
Price and Warrant Share Number after giving effect to such adjustment, and shall
cause copies of such certificate to be delivered to the Holder of this Warrant
no later than promptly (and in no event later than one business day) after each
event giving rise to an adjustment.  Any dispute between the Issuer and the
Holder of this Warrant with respect to the matters set forth in such certificate
shall, at the option of the Holder of this Warrant or the Issuer, be resolved
pursuant to the Appraisal Procedure.  In the event of a transfer of all or a
portion of this Warrant pursuant to the terms hereof resulting in multiple
Holders of portions of this Warrant, a majority in interest of Holders shall act
on behalf of all Holders with respect to any disputes, including, but not
limited to, with respect to the Appraisal Procedure.
 
6.           Fractional Shares.  No fractional shares of Warrant Stock will be
issued in connection with any exercise hereof, but in lieu of such fractional
shares, the Issuer shall round the number of shares to be issued upon exercise
up or down to the nearest whole number of shares.
 

 
13

--------------------------------------------------------------------------------

 

7.           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock to the Holder upon the exercise of this Warrant shall be made
without charge to the Holder for any issue or transfer tax or other incidental
expense in respect of the issuance of such certificates, all of which taxes and
expenses shall be paid by the Issuer.
 
8.           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a business day, then such action may be taken or such right
may be exercised on the next succeeding day that is a business day.
 
9.           Registry of Warrant.  The Issuer shall maintain at its principal
office or agency a registry showing the name and address of the Holder as the
registered holder of this Warrant.  This Warrant may be surrendered for exchange
or exercise, in accordance with its terms, at the office of the Issuer, and the
Issuer shall be entitled to rely in all respects, prior to written notice to the
contrary, upon such registry.
 
10.          Prohibited Actions.  The Issuer agrees that it will not take any
action which would entitle the Holder to an adjustment of the Warrant Price if
the total number of shares of Common Stock issuable after such action upon
exercise of this Warrant, together with all shares of Common Stock then
outstanding and all shares of Common Stock then issuable upon the exercise of
all outstanding options, warrants, conversion and other rights, would exceed the
total number of shares of Common Stock then authorized by its certificate of
incorporation.
 
11.          Definitions.  For the purposes of this Warrant, the following terms
have the following meanings:
 
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management or policies of such Person, whether
through the ownership of voting securities by contract or otherwise.
 
“Additional Shares of Common Stock” means all shares of Common Stock issued by
the Issuer after the Original Issue Date, and all shares of Other Common, if
any, issued by the Issuer after the Original Issue Date, except:  (i) securities
issued (other than for cash) in connection with a merger, acquisition, or
consolidation involving a Person that is not an Affiliate of the Issuer or its
Affiliates which has been duly approved by the Board, (ii) securities issued
pursuant to the conversion or exercise of convertible or exercisable securities
issued or outstanding on or prior to the Original Issue Date, including, but not
limited to, securities issued pursuant to the MSD Warrants (so long as the
conversion terms or exercise price of any such securities are not amended to
lower such price and/or adversely affect the Holders), (iii) the Warrant Stock,
(iv) Common Stock issued or the issuance or grants of options to purchase Common
Stock pursuant to the Issuer’s stock option plans and employee stock purchase
plans outstanding as they exist from time to time or employment agreements with
employees of the Issuer or its Subsidiaries if the purchase price or exercise
price per share, as applicable, of Common Stock on the date of such issuance or
grant equals or exceeds the Per Share Market Value on the date of
 

 
14

--------------------------------------------------------------------------------

 

such issuance or grant and (v) any securities issued pursuant to the exercise of
the Other Lion Warrants.
 
“Appraisal Procedure” means a procedure whereby two Independent Appraisers, one
chosen by the Issuer and one by the Holder (or if there is more than one Holder,
a majority in interest of Holders), shall mutually agree upon the determinations
then the subject of appraisal.  Each party shall deliver a notice to the other
appointing its appraiser within ten (10) days after the Appraisal Procedure is
invoked.  If within thirty (30) days after appointment of the two appraisers
they are unable to agree upon the amount in question, a third Independent
Appraiser shall be chosen within ten (10) days thereafter by the mutual consent
of such first two appraisers or, if such first two appraisers fail to agree upon
the appointment of a third appraiser, such appointment shall be made by the
American Arbitration Association, or any organization successor thereto, from a
panel of arbitrators having experience in the appraisal of the subject matter to
be appraised.  The decision of the third appraiser so appointed and chosen shall
be given within thirty (30) days after the selection of such third
appraiser.  If three appraisers shall be appointed and the determination of one
appraiser is disparate from the middle determination by more than twice the
amount by which the other determination is disparate from the middle
determination, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be binding
and conclusive on the Issuer and the Holder or Holders; otherwise, the average
of all three determinations shall be binding and conclusive on the Issuer and
the Holder or Holders.  The costs of conducting any Appraisal Procedure shall be
shared equally by the Holder or Holders, on the one hand, and the Issuer, on the
other hand, except (A) the fees and expenses of the appraiser appointed by the
Issuer and any other costs incurred by the Issuer shall be borne by the Issuer,
(B) the fees and expenses of the appraiser appointed by the Holder or Holders
and any other costs incurred by the Holder or Holders shall be borne by such
Holder or Holders, and (C) if such Appraisal Procedure shall result in a
determination that is disparate by 10% or more from the Issuer’s initial
determination, all costs of conducting such Appraisal Procedure shall be borne
by the Issuer; provided, that, in the event that there are multiple Holders of
portions of this Warrant, a majority in interest of Holders shall act on behalf
of all Holders with respect to any Appraisal Procedure and the Issuer in no
event will be required to bear the costs and expenses of more than one counsel
representing such Holders.
 
“Board” shall mean the Board of Directors of the Issuer.
 
“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.
 
“Common Stock” means the Common Stock, $0.0001 par value per share, of the
Issuer and any other Capital Stock into which such stock may hereafter be
changed.
 

 
15

--------------------------------------------------------------------------------

 

“Common Stock Equivalent” means any Convertible Security or warrant, option or
other right to subscribe for or purchase any Additional Shares of Common Stock
or any Convertible Security, but not including the Other Lion Warrants.
 
“Convertible Securities” means evidences of indebtedness, shares of Capital
Stock or other Securities which are or may be at any time convertible into or
exchangeable for Additional Shares of Common Stock.  The term “Convertible
Security” means one of the Convertible Securities.
 
“Credit Agreement” means the Credit Agreement, dated as of March 13, 2009, as it
may be amended, amended and restated, supplemented or otherwise modified from
time to time, among the Issuer, certain subsidiaries of the Issuer as facility
guarantors, Wilmington Trust FSB, in its capacity as administrative agent and in
its capacity as collateral agent thereunder, Lion Capital (Americas) Inc., as a
lender, and Lion/Hollywood L.L.C., as a lender, and the other lenders from time
to time party thereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property, as determined by the Board
acting in good faith, assuming a willing buyer and a willing seller, provided
that no minority or illiquidity discount shall be taken into account and no
consideration shall be given to any restrictions on transfer, or to the
existence or absence of, or any limitations on, voting rights.
 
“Governmental Authority” means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.
 
“Holder” mean the Persons who shall from time to time own this Warrant.
 
“Independent Appraiser” means an independent nationally recognized or major
regional investment banking firm or firm of independent certified public
accountants of recognized standing that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.
 
“Issuer” means American Apparel, Inc., a Delaware corporation, and its
successors.
 
“MSD Warrants” means the Warrants to Purchase 1,000,000 Shares of Common Stock
of the Issuer, dated December 19, 2008, issued to SOF Investments, L.P.—Private
IV.
 
“NYSE Amex” means the NYSE Amex, and its successors.
 
“Original Issue Date” means July 12, 2011.
 
“OTC Bulletin Board” means the over-the-counter electronic bulletin board.
 

 
16

--------------------------------------------------------------------------------

 

“Other Common” means any other Capital Stock of the Issuer of any class which
shall be authorized at any time after the date of this Warrant (other than
Common Stock) and which shall have the right to participate in the distribution
of earnings and assets of the Issuer without limitation as to amount.
 
“Other Lion Warrants” means (i) the Warrant to Purchase 16,000,000 shares of
Common Stock of the Issuer, dated March 13, 2009, issued to Lion/Hollywood
L.L.C., (ii) the Warrant to Purchase 759,809 shares of Common Stock of the
Issuer dated March 24, 2011, issued to Lion/Hollywood L.L.C., (iii) the Warrant
to Purchase 3,063,101 shares of Common Stock of the Issuer dated April 26, 2011,
issued to Lion/Hollywood L.L.C., (iv) the Warrant to Purchase 1,445,382 shares
of Common Stock of the Issuer dated July 7, 2011, issued to Lion/Hollywood
L.L.C., and (v) any other warrants issued to Lion/Hollywood L.L.C. or its
Affiliates pursuant to Section 5.14(b) of the Credit Amendment, in the case of
each of clauses (i), (ii), (iii), (iv) and (v) as such warrants have been and
subsequently may be amended or otherwise modified from time to time.
 
“Per Share Market Value” means on any particular date (a) the last sale price
per share of the Common Stock on such date on the NYSE Amex or another
registered national stock exchange on which the Common Stock is then listed, or
if there is no such price on such date, then the closing bid price or last sale
price, as applicable, on such exchange or quotation system on the date nearest
preceding such date, or (b) if the Common Stock is not listed then on the NYSE
Amex or any registered national stock exchange, the closing bid price or last
sale price, as applicable, for a share of Common Stock in the over-the-counter
market, as reported by the OTC Bulletin Board or by the National Quotation
Bureau Incorporated (or similar organization or agency succeeding to its
functions of reporting prices) at the close of business on such date, or (c) if
the Common Stock is not then reported by the OTC Bulletin Board or the National
Quotation Bureau Incorporated (or similar organization or agency succeeding to
its functions of reporting prices), then the average of the “Pink Sheet” quotes
for the five (5) Trading Days preceding such date of determination, or (d) if
the Common Stock is not then publicly traded the Fair Market Value of a share of
Common Stock; provided, that all determinations of the Per Share Market Value
shall be appropriately adjusted for any stock dividends, stock splits or other
similar transactions during such period.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security.  “Security” means one of the Securities.
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other entity (a) of which such
Person or a subsidiary of
 

 
17

--------------------------------------------------------------------------------

 

such Person is a general partner or (b) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such Person and/or
one or more subsidiaries thereof.
 
“Term” has the meaning specified in Section 1 hereof.
 
“Trading Day” means (a) a day on which the Common Stock is traded on the NYSE
Amex, or (b) if the Common Stock is not traded on the NYSE Amex, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the OTC
Bulletin Board or by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding its functions of reporting prices); provided,
however, that in the event that the Common Stock is not listed or quoted as set
forth in (a) or (b) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
 
“Warrant” means this Warrant.
 
“Warrant Price” initially means $1.00, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant or in the
Credit Agreement, including Section 4 hereof.
 
“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise in full of this
Warrant, after giving effect to all prior adjustments and increases to such
number made or required to be made under the terms hereof.
 
“Warrant Stock” means Common Stock issuable upon exercise of this Warrant.
 
12.          Other Notices.  In case at any time:
 
  (A)           the Issuer shall make any distributions to the holders of Common
Stock; or
 
  (B)           the Issuer shall authorize the granting to all holders of its
Common Stock of rights to subscribe for or purchase any shares of Capital Stock
of any class or other rights; or
 
  (C)           there shall be any reclassification of the Capital Stock of the
Issuer; or
 
  (D)           there shall be any capital reorganization by the Issuer; or
 
  (E)           there shall be any (i) consolidation or merger involving the
Issuer or (ii) sale, transfer or other disposition of all or substantially all
of the Issuer’s property, assets or business (except a merger or other
reorganization in which the Issuer shall be the surviving corporation and its
shares of Capital Stock shall continue to be outstanding and
 

 
18

--------------------------------------------------------------------------------

 

unchanged and except a consolidation, merger, sale, transfer or other
disposition involving a wholly-owned Subsidiary of the Issuer); or
 
  (F)           there shall be a voluntary or involuntary dissolution,
liquidation or winding-up of the Issuer or any partial liquidation of the Issuer
or distribution to holders of Common Stock;
 
then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take
place.  Such notice also shall specify the date as of which the holders of
Common Stock of record shall participate in such dividend, distribution or
subscription rights, or shall be entitled to exchange their certificates for
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be.  Such notice shall
be given at least twenty (20) days prior to the action in question and not less
than ten (10) days prior to the record date or the date on which the Issuer’s
transfer books are closed in respect thereto.  This Warrant entitles the Holder
to receive copies of all financial and other information distributed or required
to be distributed to the holders of the Common Stock.
 
13.          Amendment and Waiver.  Any term, covenant, agreement or condition
in this Warrant may be amended by a written instrument or written instruments
executed by the Issuer and the Holder.  Compliance with any term, covenant,
agreement or condition in this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) by a written
instrument or written instruments executed by the party or parties to be bound
thereby.  Any failure or delay to exercise any rights hereunder or remedies with
respect hereto shall not constitute a waiver of any such rights or remedies.
 
14.          Governing Law; Jurisdiction.  This Warrant shall be governed by and
construed in accordance with the internal laws of the State of New York.  This
Warrant shall not be interpreted or construed with any presumption against the
party causing this Warrant to be drafted.  The Issuer and the Holder agree that
venue for any dispute arising under this Warrant will lie exclusively in the
state or federal courts located in New York County, New York, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that New York is not the proper venue.  The Issuer and the Holder irrevocably
consent to personal jurisdiction in the state and federal courts of the state of
New York.  The Issuer and the Holder consent to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Warrant and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Section 14 shall affect or limit any right to serve
process in any other manner permitted by law.  The Issuer and the Holder hereby
agree that the prevailing party in any suit, action or proceeding arising out of
or relating to this Warrant, shall be entitled to reimbursement for reasonable
legal fees and other costs of such proceeding from the non-prevailing
party.  THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
 

 
19

--------------------------------------------------------------------------------

 

15.          Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur, and addressed to the party to be notified at the
address indicated below for the Issuer, or at the address for the Holder set
forth in the registry maintained by the Issuer pursuant to Section 9, or at such
other address and/or telecopy or facsimile number and/or to the attention of
such other person as the Issuer or the Holder may designate by written notice.
 
If to the Issuer:
 
American Apparel, Inc.
747 Warehouse Street
Los Angeles, California  90021-1106
Attention:  General Counsel
Tel.  No.:  (213) 488-0266
Fax No.:  (213) 201-3062
 
with copies (which copies shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, CA  90071
Attention:  Jeffrey H. Cohen & David C. Eisman
Tel.  No.:  (213) 687-5288 and (213) 687-5381
Fax No.:  (213) 621-5288 and (213) 621-5381
 
16.          Warrant Agent.  The Issuer may, by written notice to the Holder of
this Warrant, appoint an agent having an office in New York, New York for the
purpose of issuing shares of Warrant Stock on the exercise of this Warrant
pursuant to subsection (b) of Section 2 hereof, exchanging this Warrant pursuant
to subsection (e) of Section 2 hereof or replacing this Warrant pursuant to
subsection (d) of Section 3 hereof, or any of the foregoing, and thereafter any
such issuance, exchange or replacement, as the case may be, shall be made at
such office by such agent.
 
17.          Remedies.  The Issuer stipulates that the remedies at law of the
Holder of this Warrant in the event of any default or threatened default by the
Issuer in the performance of or compliance with any of the terms of this Warrant
are not and will not be adequate and that, to the fullest extent permitted by
law, in addition to any other remedies available to the Holder at law or in
equity, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.
 

 
20

--------------------------------------------------------------------------------

 

18.          Successors and Assigns.  This Warrant and the rights evidenced
hereby shall inure to the benefit of and be binding upon the successors and
assigns of the Issuer, the Holder hereof and (to the extent provided herein) the
holders of Warrant Stock issued pursuant hereto, and shall be enforceable by any
such Holder or holder of Warrant Stock.
 
19.          Merger or Consolidation of the Corporation.  In connection with any
merger or consolidation of the Issuer into, or sale, transfer or lease of all or
substantially all of the Issuer’s property to, any other Person, the Issuer will
(a) cause the successor entity, transferee or lessee, as the case may be (if not
the Issuer), to assume the due and punctual performance and observance of each
and every covenant and condition of this Warrant to be performed and observed by
the Issuer or (b) the agreement providing for such merger, consolidation or sale
to expressly provide for adjustments to the Warrant in accordance with the terms
and conditions hereof or for the payment to the Holders in accordance with the
terms and conditions hereof in respect of any Warrants held by such Holders as
if such Warrants were exercised.
 
20.          Modification and Severability.  If, in any action before any court
or agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.  If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.
 
21.          Headings.  The headings of the Sections of this Warrant are for
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
(Remainder of Page Intentionally Left Blank)
 

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.
 

 
AMERICAN APPAREL, INC.
         
By:
/s/ Glenn A. Weinman  
Name:   
Glenn A. Weinman
 
Title:
Senior Vice President, General Counsel and Secretary




[Signature Page to Warrant]
 
 

--------------------------------------------------------------------------------

 

EXERCISE FORM
WARRANT
 
AMERICAN APPAREL, INC.
 
The undersigned, ________________, pursuant to the provisions of the within
Warrant, hereby elects to purchase ______________ shares of Common Stock of
American Apparel, Inc.  covered by the within Warrant.
 
Dated:
   
Signature
       
Address
           



 
The undersigned intends that payment of the Warrant Price shall be made as
(check one or both):
 


 

 
Cash Exercise
     
Cashless Exercise
   



 
If the Holder has elected a Cash Exercise (in whole or in part), the Holder
shall pay the sum of $ ______ by certified or official bank check (or via wire
transfer) to the Issuer in accordance with the terms of the Warrant.
 
If the Holder has elected a Cashless Exercise (in whole or in part), a
certificate shall be issued to the Holder for the number of shares equal to the
whole number portion of the product of the calculation set forth below, which is
___________.  The Issuer shall pay a cash adjustment in respect of the
fractional portion of the product of the calculation set forth below in an
amount equal to the product of the fractional portion of such product and the
Per Share Market Value on the date of exercise, which product is __________.
 

 
X  = Y
–
(A)(Y)
       
B
 



Where:
 
The number of shares of Common Stock to be issued to the Holder pursuant to the
exercise of the Warrant by Cashless Exercise __________ (“X”).
 
The number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised by Cashless Exercise ______ (“Y”).
 
The Warrant Price ______________ (“A”).
 
The Per Share Market Value on (i) the Trading Day immediately prior to the date
of exercise in the event that such exercise occurs prior to the close of trading
on such date of exercise or (ii) on
 

 
 

--------------------------------------------------------------------------------

 

the date of exercise in the event that such exercise occurs after the close of
trading on such date of exercise ___________ (“B”).
 
ASSIGNMENT
 
FOR VALUE RECEIVED, ______________ hereby sells, assigns and transfers unto
_________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _________, attorney, to transfer the said
Warrant on the books of the within named corporation.
 


 
Dated:
   
Signature
       
Address
           



 
PARTIAL ASSIGNMENT
 
FOR VALUE RECEIVED, ______________ hereby sells, assigns and transfers unto
_____________ the right to purchase ____________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint __________, attorney, to transfer that part
of the said Warrant on the books of the within named corporation.
 


 
Dated:
   
Signature
       
Address
           



 
FOR USE BY THE ISSUER ONLY:
 
This Warrant No. W-_______ canceled (or transferred or exchanged) this
_____________ day of _____________, ____________, shares of Common Stock issued
therefor in the name of ________________, Warrant No. W-_________ issued for
_________ shares of Common Stock in the name of _______________.
 